Citation Nr: 0428864	
Decision Date: 10/20/04    Archive Date: 10/28/04

DOCKET NO.  98-12 690	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio



THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  

2.  Entitlement to an effective date earlier than February 
18, 1997 for the award of a 50 percent evaluation for PTSD.  

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability (TDIU).  



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from December 1965 to June 
1969.  

This matter initially came before the Board of Veterans 
Appeals (Board) on appeal from a February 1998 decision by 
the RO, which, in part, denied an increase in the 30 percent 
evaluation then assigned for PTSD and a claim for TDIU.  The 
veteran perfected an appeal, and in March 1999, the Board 
granted an increased rating to 50 percent for PTSD and 
remanded, in part, the TDIU claim.  By rating action in March 
1999, the RO assigned an effective date of February 18, 1997 
for the 50 percent rating for PTSD, and the veteran 
subsequently perfected an appeal.  

In July 2003, the Board promulgated a decision which denied, 
in part, an evaluation in excess of 50 percent for PTSD, an 
earlier effective date for the 50 percent rating, and a TDIU, 
and the veteran appealed to the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court").  In 
July 2004, the Court granted a joint motion to vacate and 
remand the July 2003 Board decision with respect to these 
three issues.  (The remaining issues addressed in the July 
2003 Board decision were dismissed.)  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

As a result of the order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for remand and to readjudicated the claims.  

In the joint motion, it was asserted that the veteran's PTSD 
was more severe than is reflected by the 50 percent rating 
currently assigned; that the Board should have considered a 
higher evaluation on an extra schedular basis, and that there 
were insufficient findings to determine the severity of all 
of his service-connected disabilities and how they impacted 
on his ability to obtain substantive gainful employment.  

Comprehensive findings conforming to the regulations are 
needed to evaluate the claim.  "The Board's consideration of 
factors which are wholly outside the rating criteria provided 
by the regulation is error as a matter of law."  Massey v. 
Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992).  Given that the 
veteran's most recent VA psychiatric examination was nearly 
four ago, and that the more recent examinations of his other 
service-connected disabilities did not offer any assessment 
of functional impairment in the right arm, the Board finds 
that additional development of the record is necessary.  

Also, during the pendency of this appeal, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), was signed into law.  The Act and implementing 
regulations, among other things, provides that VA will assist 
a claimant in obtaining evidence necessary to substantiate a 
claim.  It also includes new notification provisions.  
38 C.F.R. § 3.159 (2004).  

In this case, while the veteran was notified of the general 
principals of VA's duty to assist by letter dated in March 
2003 and by the Board in July 2003, he has not been provided 
with the appropriate laws and regulations, including 
38 C.F.R. § 3.159, which explains fully, VA's duty to assist.  
Therefore, additional development must be undertaken to 
provide the veteran with the appropriate regulations.  

Therefore, to ensure full compliance with due process 
requirements, it is the decision of the Board that further 
development is necessary prior to appellate review.  
Accordingly, the claim is REMANDED to the RO for the 
following action:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and implementing regulations are fully 
complied with and satisfied.  Compliance 
requires that the veteran be notified, 
via letter, of any information, and any 
medical or lay evidence, not previously 
provided to the Secretary, that is 
necessary to substantiate the claim.  A 
general form letter, prepared by the RO, 
not specifically addressing the 
disability or disabilities at issue, is 
not acceptable.  The RO must indicate 
which portion of that information and 
evidence, if any, is to be provided by 
the claimant, and which portion, if any, 
the Secretary will attempt to obtain on 
behalf of the claimant.  After the 
veteran and his representative have been 
given notice as required by 38 U.S.C.A. 
§ 5103(a) (see also Quartuccio, supra), 
they should be given the opportunity to 
respond.  

2.  The RO should contact the veteran and 
ask him to provide the names, addresses 
and dates of treatment, for any health 
care provider, VA or non-VA, that treated 
him for any of his service-connected 
disabilities, including his PTSD since 
February 1996.  After the veteran has 
signed the appropriate releases, those 
records should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtained 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file.  The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order that the veteran be provided the 
opportunity to obtain and submit those 
records for VA review.  

3.  The veteran should also be asked to 
clarify whether he is currently receiving 
or has received Social Security 
disability benefits.  If so, the RO 
should obtain from the Social Security 
Administration the records pertinent to 
the award of Social Security disability 
benefits, including the administrative 
decision and the medical records relied 
upon concerning that claim.  

4.  The veteran should be afforded a VA 
psychiatric examination to determine the 
severity of his PTSD.  The claims folder 
must be made available to the examiner 
for review, and a notation to the effect 
that this record review took place should 
be included in the report of the 
examiner.  All appropriate testing should 
be performed in connection with this 
examination in order to evaluate fully 
the veteran's condition.  The examiner 
should describe his/her findings in 
detail and provide a complete rationale 
for all opinions and conclusions; any 
opinion should be supported by reference 
to specific medical records on file.  

The examiner should indicate which of the 
following criteria ((a), (b), or (c)) 
more closely reflects the degree of 
impairment caused by his PTSD since 
February 1997: 

(a)  Total occupational and social 
impairment, due to such symptoms as: 
	gross impairment in thought 
processes or communication; 
persistent delusions or 
hallucinations; grossly 
inappropriate behavior; persistent 
danger of hurting self or others; 
intermittent inability to perform 
activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to 
time or place; memory loss for names 
of close relatives, own occupation, 
or own name.  

(b)  Occupational and social 
impairment, with deficiencies in 
most areas, such as work, school, 
family relations, judgment, 
thinking, or mood, due to such 
symptoms as: suicidal ideation; 
obsessional rituals which interfere 
with routine activities; speech 
intermittently illogical, obscure, 
or irrelevant; near-continuous panic 
or depression affecting the ability 
to function independently, 
appropriately and effectively; 
impaired impulse control (such as 
unprovoked irritability with periods 
of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty 
in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to 
establish and maintain effective 
relationships. 

(c)  Occupational and social 
impairment with reduced reliability 
and productivity due to such 
symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract 
thinking; disturbances of motivation 
and mood; difficulty in establishing 
and maintaining effective work and 
social relationships.

A score on the Global Assessment of 
Functioning Scale and an analysis of its 
meaning should be provided.  The examiner 
should be advised that all manifestations 
cited above must be addressed so that the 
Board may rate the veteran in accordance 
with the specified criteria.  Also, the 
effect of the PTSD on the veteran's 
ability to pursue gainful employment 
since February 1997 should be discussed.  

5.  The veteran should be afforded VA 
muscular and neurological examinations to 
determine the severity of his shrapnel 
wounds and how they impact on his 
employability.  The claims folder must be 
made available to the examiners for 
review, and a notation to the effect that 
this record review took place should be 
included in their reports.  If necessary, 
the examiners should review the service 
medical records so that the extent of any 
nerve damage caused by the fragment 
wounds may be identified.  All indicated 
tests and studies should be accomplished.  
The examiner's should provide a written 
discussion of the degree of residual 
weakness or sensory disturbances due to 
each disability, and how it impacts on 
motor function of the effected joints and 
his ability to pursue gainful employment 
since February 1997.  

6.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have an adverse effect on 
his claims.  

7.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
development requested herein above was 
conducted and completed in full.  The RO 
should assure that the provision 
pertaining to the duty to assist as 
provided for in the VCAA and the 
implementing regulations have been 
complied with and satisfied.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the VA examination reports do not 
include adequate responses to the 
specific opinions/findings requested, 
they must be returned for corrective 
action.  38 C.F.R. § 4.2 (2004).  

8.  After the requested development has 
been completed, the RO should review the 
claim.  

I.  The RO should adjudicate the 
merits of the claim based on all the 
evidence of record and all governing 
legal authority, including the VCAA 
of 2000 and implementing 
regulations, and any additional 
information obtained as a result of 
this remand.  If the benefits sought 
on appeal remain denied, the veteran 
should be furnished a Supplemental 
Statement of the Case, which should 
include 38 C.F.R. § 3.159, and given 
the opportunity to respond thereto.  

II.  Consideration should also be 
given to referring the veteran's 
claim to the Chief Benefits Director 
or the Director, Compensation and 
Pension Service for consideration of 
an extra-schedular evaluation for 
the veteran's PTSD under the 
provisions of 38 C.F.R. § 3.321 
(2004).  

III.  The RO is advised that they 
are to make a determination based on 
the law and regulations in effect at 
the time of their decision, to 
include any further changes in the 
VCAA or other legal precedent.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  




_______________________________________
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  


